

	

		II

		109th CONGRESS

		2d Session

		S. 2619

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Pryor introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To authorize the Federal Emergency

		  Management Agency to provide relief to the victims of Hurricane Katrina and

		  Hurricane Rita by placing manufactured homes in flood plains, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Hope Housing Act of

			 2006.

		2.DefinitionsIn this Act—

			(1)the term authorized placement

			 means placing a covered manufactured home as authorized by subparagraph (A),

			 (B), or (C) of section 3(a)(1);

			(2)the term base flood means the

			 flood which has a 1 percent chance of being equaled or exceeded in any given

			 year;

			(3)the term costal high hazard

			 area means an area subject to high velocity waters, including hurricane

			 wave wash or a tsunami;

			(4)the term covered civil action

			 means a civil action against the Federal Government (including a civil action

			 against the Director) for damages related to the flooding of a covered

			 manufactured home that is the subject of an authorized placement;

			(5)the term covered individual

			 means an individual displaced by Hurricane Katrina of 2005 or Hurricane Rita of

			 2005;

			(6)the term covered manufactured

			 home means a manufactured home purchased by the Federal Emergency

			 Management Agency during the period beginning on August 1, 2005, and ending on

			 the date of enactment of this Act;

			(7)the term Director means the

			 Director of the Federal Emergency Management Agency;

			(8)the term flood means a general

			 and temporary condition of partial or complete inundation of normally dry land

			 areas from—

				(A)the overflow of inland or tidal waters;

			 or

				(B)the unusual and rapid accumulation or

			 runoff of surface waters from any source;

				(9)the term flood plain means an

			 area which has a 1 percent chance of being flooded in any given year;

			(10)the term floodway means that

			 portion of the flood plain which—

				(A)provides for the discharge of the base

			 flood so the cumulative increase in water surface elevation is no more than 12

			 inches; and

				(B)is effective in carrying flow, within which

			 this carrying capacity shall be preserved and where the flood hazard is

			 generally highest; and

				(11)the term manufactured home has

			 the same meaning as in section 603 of the Manufactured Home Construction and

			 Safety Standards Act of 1974 (42 U.S.C. 5402).

			3.Emergency housing for

			 victims

			(a)Use of

			 Manufactured homes

				(1)In

			 generalExcept as provided in

			 paragraph (2), and notwithstanding any other provision of law (including

			 section 9.13 of title 44, Code of Federal Regulations (or any corresponding

			 similar regulation or ruling)), upon receiving a request from, or on behalf of,

			 a covered individual, the Director shall place a covered manufactured

			 home—

					(A)in a floodway or costal high hazard

			 area;

					(B)in a flood plain, without elevating such

			 home up to the base flood level; or

					(C)in a flood plain, without complying

			 with—

						(i)the decision-making process required under

			 section 9.6 of title 44, Code of Federal Regulations (or any corresponding

			 similar regulation or ruling); and

						(ii)the mitigation requirements under section

			 9.11 of title 44, Code of Federal Regulations (or any corresponding similar

			 regulation or ruling).

						(2)Evacuation

			 plansThe Director may not

			 make an authorized placement, unless the Director has received an evacuation

			 plan from State or local government officials that includes the area in which

			 the covered placement will be made.

				(3)Types of

			 useAny authorized placement

			 shall be used to house covered individuals.

				(4)Promotional

			 materialsThe Director shall

			 make appropriate changes to any promotional materials to reflect, and otherwise

			 publicize, the authorization in this subsection.

				(5)Rule of

			 constructionNothing in this

			 subsection shall be construed to prohibit any other lawful use of a covered

			 manufactured home.

				(b)Liability

				(1)In

			 generalIf the Director makes

			 an authorized placement, a covered civil action relating to the covered

			 manufactured home involved in such authorized placement may not be brought in

			 any Federal or State court.

				(2)NoticeThe Director shall provide any person to

			 whom the Director provides a covered manufactured home as part of an authorized

			 placement with written notice of—

					(A)the potential risks associated with such

			 placement; and

					(B)the limitations on liability under

			 paragraph (1).

					

